Judgment, Supreme Court, Bronx County (Harold Silverman, J., at hearing; Robert Straus, J., at jury trial and sentencing), rendered February 2, 1996, convicting defendant of robbery in the second degree and grand larceny in the fourth degree, and sentencing *681him, as a persistent violent felony offender, to concurrent terms of 13 years to life and 3V2 to 7 years, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. The observation by anti-crime unit officers of a livery cab containing the unusual seating arrangement of three men in the front and two men in the back, coupled with the officer’s observation of a struggle in the front seat of the cab, during which the man seated in the middle, with his hat pulled down over his face, was attempting to fight off one of the other men, justified the officers’ reasonable suspicion that a crime had been committed or was about to be committed (People v Ferguson, 249 AD2d 168; People v Brantley, 235 AD2d 546; People v Heron, 185 AD2d 859, lv denied 80 NY2d 1027). Based upon these observations, the stop of the cab was proper. Concur— Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.